Citation Nr: 0300615	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back 
condition.

3.  Entitlement to service connection for a bilateral hip 
condition, claimed as secondary to a back condition.

4.  Entitlement to service connection for a bilateral leg 
condition, claimed as secondary to a back condition.

5.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to a back condition.

6.  Entitlement to service connection for residuals of 
cold weather trauma, claimed to include peripheral 
neuropathy, nocturnal pain, arthritis, and cold 
sensitization.

7.  Entitlement to service connection for a left knee 
condition, claimed as residual of shell fragment wounds.

8.  Entitlement to service connection for a left hand 
condition, claimed as residual of shell fragment wounds.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from August 1951 
to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied these claims.

The May 1999 rating decision also denied service 
connection for hearing loss and tinnitus, and the 
appellant perfected his appeal for these claims.  However, 
a December 2000 rating decision granted service connection 
for these conditions.  Since the benefit sought on appeal 
was fully granted by the RO, these issues are not before 
the Board.

The Board notes that the appellant's attorney has filed 
several Notices of Disagreement on various due process 
issues such as "arbitrary and capricious" requests by the 
RO that the appellant undergo VA examination, failure to 
provide adequate reasons and bases, failure to issue a 
Supplemental Statement of the Case, and failure to forward 
the appellant's case to the Board in a timely manner.  The 
Board has reviewed the record and concludes that the 
appellant has been provided all due process required by 
law throughout the course of his appeal.  As for the fact 
that his attorney disagrees, and labels such contentions 
as "Notices of Disagreement," these are not issues, in and 
of themselves, that require issuance of a Statement of the 
Case.  Although any denial of due process may affect the 
adjudication of the underlying claim, any such errors are 
not claims or a denial of benefits which could be 
separately appealed.  If the Board were to identify any 
due process errors, which it does not in this case, 
appropriate action would be taken to rectify the errors 
prior to adjudication of the underlying claim.

The Board also notes that the appellant's attorney has 
repeatedly claimed the RO has committed clear and 
unmistakable error (CUE) in its adjudication of the 
appellant's claims.  A claim of CUE can only be raised 
with respect to a final decision.  Since the 1999 rating 
decision is not final, by virtue of the fact that it was 
appealed to the Board, a claim for CUE is not proper at 
this time.

On a VA Form 9, "Appeal to Board of Veterans' Appeals," 
submitted in May 2002, the appellant listed issues of 
service connection for chronic obstructive pulmonary 
disease (COPD), service connection for a heart condition, 
service connection for a hernia condition, and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected condition(s) 
(TDIU).  Simply listing additional issues on an appeal 
form does not mean the issues are actually on appeal to 
the Board.  The RO adjudicated these claims in a July 2002 
rating decision.  Since this particular VA Form 9 was 
received prior to adjudication of these claims, it cannot 
be construed as a notice of disagreement with the RO's 
decision.  The Board reminds the appellant that he has one 
year from notification of the July 2002 rating decision to 
file a notice of disagreement on any of these claims, if 
he wishes to do so.


FINDINGS OF FACT

1.  The appellant is a combat veteran.

2.  The appellant currently has PTSD, which the medical 
evidence indicates is likely due to exposure to traumatic 
events during service.

3.  The appellant currently has osteoarthritis of the 
lumbosacral spine.

4.  The appellant was not diagnosed with osteoarthritis of 
the lumbosacral spine until many years after his discharge 
from active service, and this condition did not result 
from disease or injury incurred during service.

5.  The appellant is not service-connected for a back 
disability, which is the condition he claims caused 
bilateral hip, bilateral leg, and bilateral knee 
conditions.

6.  There is no medical evidence showing that the 
appellant has peripheral neuropathy, nocturnal pain, or 
cold sensitization.

7.  The appellant has arthritis in multiple joints, but he 
was not diagnosed with these disorders until many years 
after his discharge from active service, and these 
conditions did not result from disease or injury incurred 
during service.

8.  Although the appellant likely incurred shell fragment 
wounds during service, there is no persuasive medical 
evidence indicating that he currently has left knee or 
left hand disabilities attributable to those injuries.


CONCLUSIONS OF LAW

1.  The appellant is entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(f) (2001).

2.  The appellant did not incur a back condition as a 
result of his military service.  38 U.S.C.A. §§ 1110 and 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(2001).

3.  The claims for service connection for a bilateral hip 
condition, bilateral leg condition, and bilateral knee 
condition as secondary to a back condition lack legal 
merit.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 
(2001).

4.  The appellant did not incur residuals of cold weather 
trauma, claimed as peripheral neuropathy, nocturnal pain, 
arthritis, and cold sensitization, as a result of his 
military service.  38 U.S.C.A. §§ 1110 and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (2001).

5.  The appellant did not incur a left knee condition, 
claimed as residual of shell fragment wounds, as a result 
of his military service.  38 U.S.C.A. §§ 1110 and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (2001).

6.  The appellant did not incur a left hand condition, 
claimed as residual of shell fragment wounds, as a result 
of his military service.  38 U.S.C.A. §§ 1110 and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
includes, but is not limited to, the appellant's 
contentions; records from the National Personnel Records 
Center; reports of VA examinations conducted in 1984, 
1999, and 2000; a lay statement from U.G.S.; private 
medical evidence from Howard County Medical Clinic, The 
Hearing Clinic, Dr. Melvin Canell, and St. Francis Medical 
Center; and VA records for treatment and hospitalization 
between 1983 and 2002.  Only the evidence pertinent to 
these claims is discussed below.

VA has a duty to assist the appellant in the development 
of facts pertinent to his claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Other than the PTSD claim, which had been adjudicated on 
the merits, the RO denied these claims as not well-
grounded.  However, in an April 2002 rating decision, the 
RO re-evaluated these claims under the provisions of the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  66 Fed. Reg. 45620, 
45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claims for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the appellant of 
the types of evidence needed to substantiate his claims.  
Furthermore, he was sent several letters throughout the 
claims process asking him for specific information and 
evidence.  December 1998 and February 2000 letters, 
although discussing the elements of a well-grounded claim, 
which no longer apply, advised the appellant evidence to 
substantiate his claims would include statements from 
physicians and evidence of post-service treatment for the 
claimed conditions.  He was asked to complete releases so 
VA could request his treatment records.  A March 1999 
letter informed him that his service medical records had 
been destroyed and advised him of alternate evidence he 
could submit to substantiate his claims.  In March 2001, a 
letter specifically informed the appellant and his 
representative of the provisions of the VCAA including 
what evidence was needed to substantiate these claims and 
what evidence was already of record. 

VA's duty to notify the veteran and his representative 
also includes the duty to tell the veteran what evidence, 
if any, he is responsible for submitting to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  The letters detailed 
above, that the RO sent to the appellant and his 
representative, specifically detailed what was needed from 
him, what VA had already obtained, and what was needed.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate these 
claims, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, all medical records referenced by him have been 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid his claims or that might be 
pertinent to these claims.  Furthermore, the appellant 
submitted a statement in March 2001, in response to the 
RO's VCAA development letter, that he had no further 
evidence to submit; there was no evidence he wanted VA to 
obtain on his behalf; and he wanted his claims adjudicated 
based on the evidence of record.  The Board notes that the 
appellant's attorney has also argued the VCAA does not 
apply to these claims.  See April 2001 letter from 
Attorney Bendezu.

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  See 66 
Fed. Reg. 45,631 (to be codified at 38 C.F.R. § 
3.159(c)(4)(i)).  The requirements set forth in paragraph 
(C) could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.

In this case, extensive efforts were undertaken by VA to 
assist the appellant.  He was scheduled for several VA 
examinations, but he failed to report.  His attorney has 
specifically stated in numerous letters that the appellant 
will not report for VA examination.  The attorney argues 
that the RO's scheduling of these examinations was 
improper and illegal and that the RO has not provided 
compelling reasons for scheduling the examinations.  The 
Board notes that the RO has the discretion to develop the 
case as necessary.  See, e.g., Shoffner v. Principi, 16 
Vet. App. 208 (2002) (veteran argued VA has unlawfully 
overdeveloped claim by seeking medical opinions, but the 
Court concluded that the RO has a statutory duty to 
develop claim "as it deemed proper").  It is clear, based 
on the statements from the appellant's attorney and his 
repeated failure/refusal to report for VA examination, 
that any further efforts to provide the appellant an 
examination would be futile.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Based on his lack of 
cooperation, there is nothing further that can be done.  

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).

In this case, there is a diagnosis of PTSD of record from 
Dr. Canell.  When examined closely, Dr. Canell's report 
and diagnosis confirm to the criteria in DSM-IV, as listed 
at pp. 209-211.  Criteria A (exposure to a traumatic 
event) is discussed in Dr. Canell's report in general 
terms only.  The RO conceded that the appellant was 
exposed to a stressor/traumatic event during service.  See 
December 2000 Supplemental Statement of the Case.  The 
Board agrees with this determination.  The evidence in 
this case includes a lay statement from the appellant's 
former commanding officer detailing an encounter with the 
enemy and wounds the appellant sustained during that 
encounter, as well as a citation awarded to the appellant 
for his service as an ammunition section chief "[w]ith 
complete disregard for his own personal safety, which was 
constantly endangered by enemy counter-fire."  Therefore, 
Criteria A is satisfied.

Criteria B is the reexperiencing of the traumatic event in 
at least one of the listed ways.  Dr. Canell's report 
discusses the appellant's recurrent nightmares and 
flashbacks of people in his unit getting killed.  Criteria 
C is persistent avoidance of stimuli associated with the 
trauma in at least three ways.  Dr. Canell stated the 
appellant exhibits avoidance of "thoughts and memories 
associated with Korea as well as efforts to avoid any 
types of places or activities not to mention people that 
will arouse those memories."  The appellant also exhibits 
diminished interest or participation in significant 
activities in that he reported primarily staying in the 
house and indifference about food and other pleasurable 
activities.  Criteria D is persistent symptoms of 
increased arousal in two or more ways.  Dr. Canell states 
that the appellant has difficulty staying asleep and 
problems in concentration.  Criteria E is that the 
symptoms have persisted for more than one month.  Dr. 
Canell diagnosed the appellant's PTSD as chronic, which 
DSM-IV defines as symptoms lasting for three months or 
more.  Criteria F is that there is impairment of social, 
occupational, or other important areas of functioning as a 
result of the psychiatric symptoms.  Dr. Canell's report 
clearly details the impairment caused by the appellant's 
reported symptoms.

The RO denied this claim because a previous VA examination 
in 1999 had concluded the appellant did not have PTSD.  
The VA examiner had stated that the appellant had 
indications of emotional reactions to being in hostile 
situations during the Korean War, but he had not had any 
disturbance of his social, occupational, and family 
functioning since service.  The examiner concluded this by 
"looking back" at the appellant's employment history.  The 
RO also concluded that Dr. Canell's report was entitled to 
less weight because he is a psychologist, as opposed to 
the psychiatrist that conducted the VA examination.  That 
may be true, but it does not mean Dr. Canell's conclusions 
are entitled to no weight.

The Board agrees that the appellant's social and 
occupational history is stable, with many years of self-
employment and a lengthy marital relationship.  Dr. Canell 
also recognized that the appellant had made "some type of 
social adjustment" due to the support of his family and 
his religious beliefs.  However, Dr. Canell also stated 
that although the appellant seemed physically capable of 
continuing his daily activities and prior stable 
employment, his current complaints of inability to 
concentrate and avoidance of others had contributed to his 
"severe decline."  Dr. Canell further stated the appellant 
had severe to profound psychosocial difficulties.

The RO also denied this claim because there was no 
"confirmed" diagnosis of PTSD.  The Board is aware of no 
legal requirement that the diagnosis be confirmed by a VA 
examination.  As long as the diagnosis of record conforms 
to the criteria of DSM-IV, it is sufficient.  The RO also 
stated that the medical evidence had to establish a 
"clear" diagnosis of PTSD.  This is incorrect.  That was 
the regulatory standard in effect prior to March 7, 1997.  
See 38 C.F.R. § 3.304(f) (1996).  Since the appellant 
filed his claim in 1998, the provisions of the prior 
regulation do not apply to him, and the current regulation 
does not require that the diagnosis be clear.

Since there is, of record, a diagnosis of PTSD that 
conforms to the DSM-IV criteria, the next question is 
whether there is credible supporting evidence that the 
claimed in-service stressor occurred.  As discussed above, 
there is a lay statement from the appellant's former 
commanding officer describing an in-service stressor 
involving combat with the enemy, and there is sufficient 
evidence of record that the appellant is a combat veteran.  
A recent amendment to 38 C.F.R. § 3.304(f) indicates: 

If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor. 

See 67 Fed. Reg. 10330, 10332 (March 7, 2002).  This 
provision is clearly favorable to the appellant's claim, 
and the Board concludes the occurrence of an in-service 
stressor has been established.

The next question is whether the medical evidence shows a 
link between the appellant's current symptoms and the in-
service stressor.  Dr. Canell concluded that the 
appellant's PTSD was "brought on by his exposure to 
unusually traumatic experiences while he was serving in 
the United States Army during the Korean Conflict."  Dr. 
Canell further stated, as part of the diagnosis, that the 
appellant had severe to profound psychosocial difficulties 
with respect to exposure to combat.

The Board recognizes that the evidence in this case is not 
clear.  Although it may be true, as the RO concluded, that 
Dr. Canell's report is not the most convincing evidence, 
it is still medical evidence clearly favorable to the 
appellant's claim and sufficient to place the evidence in 
equipoise regarding this claim.  The appellant is entitled 
to have the benefit of the doubt resolved in his favor.  
See 38 U.S.C.A. § 5107.  The evidence shows that he is a 
combat veteran, that a diagnosis of PTSD has been 
rendered, and that a medical professional has concluded 
the appellant's PTSD was "brought on" by his military 
experiences.  Dr. Canell's conclusions post-date the 1999 
VA examination by one year, suggesting the possibility 
that the appellant's psychiatric symptomatology had 
worsened to the point needed to diagnose PTSD.  There is 
certainly no evidence to the contrary that the Board could 
reasonably rely on to deny this claim.  Accordingly, the 
Board finds that the appellant has PTSD as a result of his 
military service.

Service connection for a back condition

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing 
inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 
1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  The appellant has been diagnosed with 
osteoarthritis of the lumbosacral spine.  Arthritis is a 
chronic disease, as defined by VA regulations.  However, 
the earliest medical evidence showing such a diagnosis is 
in 1983, 30 years after the appellant's separation from 
service.  There is no evidence of record that the 
appellant had arthritis, or symptoms thereof, within the 
presumptive period.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

It is not clear from the appellant's statements whether he 
is claiming that he was treated for a back condition 
during service, that he incurred an injury to his back 
during service (i.e., from lifting heavy items), or that 
the symptoms appeared after service, but he feels they are 
related to some condition of service.  Incurrence in 
service is not factually shown.  There are no service 
medical records available, and the sick reports provided 
by the National Personnel Records Center do not detail the 
condition(s) for which the appellant was treated. 

As indicated above, the appellant is a combat veteran.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  The Board will concede that the appellant 
experienced some back-related symptoms during service, or 
perhaps incurred some injury to his back when lifting 
heavy objects.  Such an injury would certainly be 
consistent with the circumstances of his military 
occupational specialty, which involved supplying 
ammunition.

However, the United States Court of Appeals for Veterans 
Claims has held that, notwithstanding the Collette 
decision, a veteran still has to provide the required 
nexus between the in-service occurrence of an event and a 
current disability.  See Libertine v. Brown, 9 Vet. App. 
521 (1996).  That holding has consistently been upheld.  
See Wade v. West, 11 Vet. App. 302 (1998). 

In this case, there is no persuasive evidence that a 
possible nexus, or relationship, exists between the 
claimed back condition and the appellant's military 
service.  The first medical evidence of the presence of a 
back condition is in 1983, 30 years following the 
appellant's separation from service.  At that time, he 
expressly denied any significant prior history of back-
related difficulties.  That statement, made long before he 
filed a claim for compensation, and made in conjunction 
with seeking medical treatment, is extremely persuasive. 

The appellant is certainly competent to report 
experiencing back-related symptoms.  However, his 
contentions, presented in conjunction with a claim for 
benefits, are not entirely credible in light of the other 
evidence of record.  His denial of experiencing any back 
difficulty in 1983 weighs more heavily than any than any 
allegation he makes now that he has experienced back-
related symptomatology since service.  Of record are VA 
medical records for treatment since 1983.  There is also 
the report of a VA examination conducted in 1984 showing a 
normal musculoskeletal examination.  Prior to filing a 
claim for compensation, the appellant never once recounted 
a history of experiencing a back injury during service or 
of experiencing decades of back-related symptomatology.  
This is significant because it speaks directly to the 
important issue of the appellant's credibility, of lack 
thereof.

The appellant submitted a medical record from Howard 
County Medical Clinic showing, in part, diagnosis of 
osteoarthritis of L5-S1, and a conclusion that the 
appellant had sustained a shell fragment wound to the back 
with secondary osteoarthritis.  The Physician's Assistant 
further concluded that it is at least as likely as not 
that the appellant's current conditions are the result of 
his service.

The Board does not find the statement from the Physician's 
Assistant at Howard County Medical Clinic to be of any 
probative value.  Given the absence of medical evidence 
documenting any complaints or clinical findings pertaining 
to a back disorder from 1953 to 1983, any current medical 
opinion could not be based on a review of contemporaneous, 
objective medical evidence.  The appellant reported a 
history of incurring shell fragment wounds to the back.  
This is completely contrary to the allegations he raised 
when filing his claim - that he injured his back lifting 
heavy objects during service.  There is also no evidence 
supporting an allegation that the appellant actually 
incurred shell fragment wounds to the back.  The lay 
statement from his former commanding officer does not 
indicate such, and the appellant has never alleged such.  
The report from the Howard County Medical Center just 
states a history of a back injury - not incurrence of 
shell fragment wounds. 

In these circumstances, the Board is not bound by the 
diagnosis from Howard County Medical Center.  The Board is 
not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The 
conclusions discussed above were not reached by a medical 
doctor, but by a Physician's Assistant.  That means the 
opinions are entitled to less weight since an individual 
who does not possess the same degree of medical knowledge 
and training as a medical doctor rendered them.  

The opinions were given more than 45 years after the 
appellant's separation from service and based entirely on 
the appellant's history, since the report states no 
records were reviewed.  It is true, in this case, that 
there are no service medical records for review, but the 
Physician's Assistant did not have before him almost 
twenty years of VA treatment records showing no report of 
an in-service back injury and no continuity of 
symptomatology or the 1983 VA hospitalization record 
showing an express denial from the appellant that he had 
ever had significant back difficulties prior to that date.  
The Physician's Assistant made no reference to objective 
medical evidence or medical records supporting his 
diagnoses and conclusions.  Therefore, it appears that the 
opinion was based solely on the appellant's reported 
history, a report that is not plausible in light of the 
other evidence of record, as discussed above.

In January 2002, the RO sent a letter to the appellant's 
attorney requesting clarification of the opinions 
contained in the report from the Howard County Medical 
Center.  The RO specifically detailed what further 
information was needed to support this claim and complied 
with VA's duty to inform the appellant under the VCAA.  In 
response, the appellant submitted a statement detailing x-
ray findings of degenerative disease, without any further 
discussion of the reasons and bases supporting the prior 
opinions of the Physician's Assistant.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed back condition was not caused by an 
inservice disease or injury.  There is no benefit of the 
doubt that could be resolved in the appellant's favor.  A 
reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist 
regarding the origin of the appellant's current back 
condition.

Secondary service connection for bilateral hip,
leg, and knee conditions

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant filed claims for bilateral 
hip, bilateral leg, and bilateral knee conditions as 
secondary to his back condition.  He has not, however, 
been granted service connection for a back condition.  The 
provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that 
there is no legal basis of entitlement to secondary 
service connection because the appellant has not been 
granted service connection for the disorder that allegedly 
caused bilateral hip, bilateral leg, and bilateral knee 
conditions.  In this case, the facts are not in dispute, 
and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Service connection for residuals of cold weather trauma

The appellant claims that he has residuals from exposure 
to cold weather during service, to include peripheral 
neuropathy, nocturnal pain, arthritis, and cold 
sensitization.

There are no medical diagnoses of peripheral neuropathy, 
nocturnal pain, or cold sensitization.  The VA outpatient 
treatment notes show a complaint in February 2002 that the 
bottoms of the appellant's feet burn at night; no 
diagnosis was rendered.  As discussed above, several 
attempts were made to provide the appellant a VA 
examination, but he has refused to report.  

The medical evidence does show diagnoses of arthritis of 
multiple joints.  However, the earliest medical evidence 
showing such a diagnosis is more than 30 years after the 
appellant's separation from service.  There is no evidence 
of record that the appellant had arthritis, or symptoms 
thereof, within the presumptive period.

The appellant submitted a medical record from Howard 
County Medical Clinic showing, in part, diagnoses of 
osteoarthritis of L5-S1, the left knee, and both hips.  
The Physician's Assistant stated that the appellant had 
possible exposure to extreme cold weather, and made a 
general conclusion that it is at least as likely as not 
that the appellant's current conditions are the result of 
his service.

The Board does not find the statement from the Physician's 
Assistant at Howard County Medical Clinic to be of any 
probative value, for many of the same reasons discussed 
above.  Given the absence of medical evidence documenting 
any complaints or clinical findings pertaining to 
arthritis from 1953 to the 1980s, any current medical 
opinion could not be based on a review of contemporaneous, 
objective medical evidence.  The report does not even 
state that the appellant reported a history of exposure to 
cold weather during service.  Rather, it states that he 
was seeking examination because VA provided benefits for 
residuals of exposure to extreme cold weather.  In the 
military history portion of the report, no mention is made 
of exposure to cold weather during service.  The appellant 
has not provided any details of the alleged cold weather 
exposure during service.  Although he was certainly 
exposed to some type of cold weather, considering his 
service in Korea, there are no specific allegations as to 
the circumstances surrounding any "extreme" exposure. 

In these circumstances, the Board is not bound by the 
diagnosis from Howard County Medical Center.  The Board is 
not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As 
discussed above, the conclusions reached by a Physician's 
Assistant are entitled to less weight since they were 
rendered by an individual who does not possess the same 
degree of medical knowledge and training as a medical 
doctor.  The opinions were given more than 45 years after 
the appellant's separation from service and based entirely 
on the appellant's history, since the report states no 
records were reviewed.  It is true, in this case, that 
there are no service medical records for review, but the 
Physician's Assistant did not have before him almost 
twenty years of VA treatment records showing no report of 
exposure to cold weather during service and no continuity 
of symptomatology.  There were also no relevant findings 
during the 1984 VA examination.  The Physician's Assistant 
made no reference to objective medical evidence or medical 
records supporting his diagnoses and conclusions.  
Therefore, it appears that the opinion was based solely on 
the appellant's reported history.

In January 2002, the RO sent a letter to the appellant's 
attorney requesting clarification of the opinions 
contained in the report from the Howard County Medical 
Center.  The RO specifically detailed what further 
information was needed to support this claim and complied 
with VA's duty to inform the appellant under the VCAA.  In 
response, the appellant submitted a statement detailing x-
ray findings of degenerative disease, without any further 
discussion of the reasons and bases supporting the prior 
opinions of the Physician's Assistant.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed residuals of cold weather trauma were 
not caused by an inservice disease or injury.  There is no 
benefit of the doubt that could be resolved in the 
appellant's favor.  

Service connection for a left knee condition, claimed as
residual of shell fragment wounds.

The appellant alleges he incurred a shell fragment wound 
to the left knee during service, and he has submitted a 
lay statement from his former commanding officer 
supporting this allegation.  In light of the appellant's 
combat service, the fact that such an injury occurred is 
conceded.

However, there is no current disability that is linked to 
an in-service shell fragment wound.  None of the medical 
evidence reports scarring about the left knee consistent 
with a prior shell fragment wound.  In 1999, the appellant 
incurred a laceration to the left knee.  Despite the fact 
that this was stitched, there is no report of any prior 
scarring being present.  Numerous x-rays have been taken 
of the left knee, but there is no evidence of retained 
shell fragments.  The VA treatment records show complaints 
of left knee soreness beginning in 1985, and diagnoses of 
gouty arthritis of both knees thereafter.  The 1984 VA 
examination report does not show any pertinent 
abnormalities.  In October 1989, the appellant reported 
incurring a prior cartilage injury, and x-rays showed 
degenerative changes.  Although treated by VA on and off 
since 1985 for knee pain, the appellant has never reported 
a history of incurring a shell fragment wound during 
service.

The appellant has been diagnosed with osteoarthritis of 
the left knee.  Arthritis is a chronic disease, as defined 
by VA regulations.  However, the earliest medical evidence 
showing such a diagnosis is dated approximately 30 years 
after the appellant's separation from service.  There is 
no evidence of record that the appellant had arthritis, or 
symptoms thereof, within the presumptive period.

Therefore, the Board can only conclude that any residuals 
from an in-service shell fragment wound must have been 
minimal, and they resolved without any evidence of current 
disability as a result thereof.  The report from Howard 
County Medical Clinic shows, in part, diagnosis of 
osteoarthritis of the left knee, and a general conclusion 
that it is at least as likely as not that the appellant's 
current conditions are the result of his service.

The Board does not find the statement from the Physician's 
Assistant at Howard County Medical Clinic to be of any 
probative value, for many of the same reasons discussed 
above.  Given the absence of medical evidence documenting 
any complaints or clinical findings pertaining to left 
knee arthritis from 1953 to the 1980s, any current medical 
opinion could not be based on a review of contemporaneous, 
objective medical evidence.  The military history section 
of the report does not state that the appellant reported a 
history of injuring the left knee in any manner during 
service.  Rather, it states that he reported shell 
fragment wounds to the back, leg, and left hip.  This 
contradicts the appellant's statements and that from his 
former commanding officer. 

In these circumstances, the Board is not bound by the 
diagnosis from Howard County Medical Center.  The Board is 
not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As 
discussed above, the conclusions reached by a Physician's 
Assistant are entitled to less weight since they were 
rendered by an individual who does not possess the same 
degree of medical knowledge and training as a medical 
doctor.  The opinions were given more than 45 years after 
the appellant's separation from service and based entirely 
on the appellant's history, since the report states no 
records were reviewed.  The Physician's Assistant made no 
reference to objective medical evidence or medical records 
supporting his diagnoses and conclusions.  

In January 2002, the RO sent a letter to the appellant's 
attorney requesting clarification of the opinions 
contained in the report from the Howard County Medical 
Center.  The RO specifically detailed what further 
information was needed to support this claim and complied 
with VA's duty to inform the appellant under the VCAA.  In 
response, the appellant submitted a statement detailing x-
ray findings of degenerative disease, without any further 
discussion of the reasons and bases supporting the prior 
opinions of the Physician's Assistant.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed left knee condition was not caused by 
an inservice disease or injury.  There is no benefit of 
the doubt that could be resolved in the appellant's favor.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of 
the appellant's current left knee condition.

Service connection for a left hand condition, claimed as
residual of shell fragment wounds.

The appellant alleges he incurred a shell fragment wound 
to the left hand during service, and he has submitted a 
lay statement from his former commanding officer 
supporting this allegation.  In light of the appellant's 
combat service, the fact that such an injury occurred is 
conceded.

However, there is no current disability that is linked to 
an in-service shell fragment wound.  The Board notes that 
the appellant received VA outpatient treatment in January 
1997 for a laceration injury to the left wrist, but there 
is no mention of left hand or left index finger 
symptomatology.  Aside from the medical records noted 
below, the medical evidence is devoid of findings of 
residuals of a shell fragment injury to the left hand.

Medical records dated in April 2001 from the Howard County 
Medical Center note that "[d]uring his time of service, 
the preliminary reports indicate he injured his left index 
finger . . . No records are available for review from his 
service . . ."  Examination of the upper extremities 
showed a foreign body in the index finger of the 
metacarpal phalangeal joint, a mild decrease in the range 
of motion of all fingers and osteoarthritis throughout.  
It was not specified whether the examination findings 
pertained to the left hand.  Although multiple X-ray 
studies were done, apparently none included the left hand.  
The diagnoses included shell fragment wounds of the left 
hip, leg and back, but did not include a diagnosis of a 
shell fragment wound of the left hand.  None of the 
medical evidence reports scarring about the left hand 
consistent with a prior shell fragment wound, nor is the 
retained foreign body elsewhere reported in the medical 
records. 

While it is possible that the veteran has a retained 
foreign body in the left index finger and that this may be 
a residual of the shell fragment wound, it would be purely 
speculative for the Board to make that assumption as to 
its etiology in the absence of any medical opinion to that 
effect.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Likewise, there is no medical evidence demonstrating that 
the reported osteoarthritis of the hand is related to the 
in-service injury.  Hence, as the record contains no 
medical opinion showing that the veteran has current 
residuals of any shell fragment wound of the left hand 
that he may have suffered during service, we must conclude 
that in-service shell fragment wound resolved without any 
evidence of current disability as a result thereof.  There 
is no benefit of the doubt that could be resolved in the 
appellant's favor.  As discussed above, several attempts 
were made to provide the veteran a thorough VA 
examination, but the veteran has refused to report for 
these examinations and his counsel has represented that he 
would not report for such examinations.  In such 
circumstances, it is concluded that VA has fully 
discharged its responsibility to assist the veteran.  Hurd 
v. West, 13 Vet.App. 449 (Apr. 25, 2000). 


ORDER

Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is granted.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a bilateral hip 
condition, claimed as secondary to a back condition, is 
denied.

Entitlement to service connection for a bilateral leg 
condition, claimed as secondary to a back condition, is 
denied.

Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to a back condition, is 
denied.

Entitlement to service connection for residuals of cold 
weather trauma, claimed to include peripheral neuropathy, 
nocturnal pain, arthritis, and cold sensitization, is 
denied.

Entitlement to service connection for a left knee 
condition, claimed as residual of shell fragment wounds, 
is denied.

Entitlement to service connection for a left hand 
condition, claimed as residual of shell fragment wounds, 
is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

